FOR PUBLICATION                  FILED
               UNITED STATES COURT OF APPEALS              SEP 22 2016

                       FOR THE NINTH CIRCUIT            MOLLY C. DWYER, CLERK
                                                         U.S. COURT OF APPEALS




In re: SUNNYSLOPE HOUSING            No.    12-17241
LIMITED PARTNERSHIP,
                                     D.C. No. 2:11-cv-02579-HRH
          Debtor,                    District of Arizona,
______________________________       Phoenix

FIRST SOUTHERN NATIONAL
BANK,                                ORDER

          Plaintiff-Appellant,

v.

SUNNYSLOPE HOUSING LIMITED
PARTNERSHIP,

          Defendant-Appellee.
In re: SUNNYSLOPE HOUSING            No.   12-17327
LIMITED PARTNERSHIP,
                                     D.C. No. 2:11-cv-02579-HRH
          Debtor,                    District of Arizona,
______________________________       Phoenix

SUNNYSLOPE HOUSING LIMITED
PARTNERSHIP,

          Plaintiff-Appellant,

v.

FIRST SOUTHERN NATIONAL
BANK,

          Defendant-Appellee.



In re: SUNNYSLOPE HOUSING            No.   13-16164
LIMITED PARTNERSHIP,
                                     D.C. No. 2:12-cv-02700-HRH
          Debtor,                    District of Arizona,
______________________________       Phoenix

FIRST SOUTHERN NATIONAL
BANK,

          Plaintiff-Appellant,

v.

SUNNYSLOPE HOUSING LP,

          Defendant-Appellee.



                                 2
In re: SUNNYSLOPE HOUSING                        No.   13-16180
LIMITED PARTNERSHIP,
                                                 D.C. No. 2:12-cv-02700-HRH
          Debtor,                                District of Arizona,
______________________________                   Phoenix

SUNNYSLOPE HOUSING LP,

              Plaintiff-Appellant,

 v.

FIRST SOUTHERN NATIONAL
BANK,

              Defendant-Appellee.



THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

these cases be reheard en banc pursuant to Federal Rule of Appellate Procedure

35(a) and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.




                                          3